Case: 15-60806      Document: 00513858814         Page: 1    Date Filed: 02/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 15-60806                                  FILED
                                  Summary Calendar
                                                                           February 1, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
MAHBOD GHAZAN FARI, also known as Max Fari,

                                                 Petitioner

v.

DANA BOENTE, ACTING U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A075 154 309


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Mahbod Ghazan Fari, a native and citizen of Iran, petitions this court
for review of an order of the Board of Immigration Appeals (“BIA”) denying his
untimely motion to reopen removal proceedings in which he was found
ineligible for withholding of removal and relief under the Convention Against
Torture (“CAT”). Fari asserts that the BIA erred in denying his request to
reopen his removal proceedings for withholding of removal under the CAT


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60806     Document: 00513858814       Page: 2   Date Filed: 02/01/2017


                                  No. 15-60806

based on changed country conditions. The Government contends that this
court lacks jurisdiction to review the petition.
      The order for Fari’s removal results from his conviction of an aggravated
felony. Fari does not dispute that he was convicted of an aggravated felony.
Due to Fari’s aggravated felony conviction, our review is limited by statute to
constitutional or legal claims. See 8 U.S.C. § 1252(a)(2)(C) & (D); Siwe v.
Holder, 742 F.3d 603, 607 (5th Cir. 2014). In this context, we do not have
jurisdiction to review factual determinations made by the BIA. See Escudero-
Arciniega v. Holder, 702 F.3d 781, 785 (5th Cir. 2012). In the instant matter,
Fari is challenging only the BIA’s factual determinations. Because we “would
not have had the authority to review a direct petition,” Fari “cannot
manufacture jurisdiction simply by petitioning this court to review the BIA’s
denial of his motion to reopen.” Assaad v. Ashcroft, 378 F.3d 471, 475 (5th Cir.
2004).
      Fari’s petition for review is DISMISSED for lack of jurisdiction.




                                        2